Citation Nr: 1241497	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-28 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for prostate cancer, including as secondary to claimed Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lindio, Counsel




INTRODUCTION

The Veteran had active service from August 1967 until May 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO denied service connection for prostate cancer.  In October 2009, the RO also issued a rating decision wherein it denied service connection for a left ankle sprain.  

The Board notes that the Veteran did not file substantive appeals for his claims until July 2010, several months following the February 2010 statements of the case issued with respect to each issue.  As VA has continued to assert jurisdiction over those issues, they remain on appeal.  As such, it is not possible to now assert that the Veteran did not wish to continue the adjudication of his claims.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, other than additional notice.


FINDINGS OF FACT

1.  The evidence of record is against finding that the Veteran has a left ankle disorder related to his active duty service.  

2.  It is not shown that the Veteran served in the Republic of Vietnam or was exposed to an herbicide agent (to include Agent Orange) during service. 

3.  The evidence of record is against finding that the Veteran has prostate cancer        due to service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  The criteria for the establishment of service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
VA has met the duty to notify and assist the claimant in substantiating this claim for VA benefits, as provided by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and of what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

Here, VA satisfied the VCAA duty to notify by way of a letter sent to the Veteran in 
April 2006 (for the prostate cancer claim) and June 2009 (for the left ankle claim).  Each letter fully addressed all of the notice elements and was sent prior to the initial RO decision for the respective issue. Through the letters, VA informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  VA also informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease.  VA informed him that VA would seek to provide federal records and that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.   The April 2006 letter also contained specific information regarding claims based on reported exposure to Agent Orange.

The April 2006 and June 2009 letters also included notice with respect to the Dingess requirements.  The RO provided notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to records, VA has associated with the claims folder the Veteran's service treatment records and private medical records.  The Veteran has not indicated that there exist any records of  VA or private VA medical treatment relative to this claim that are not already in the claims file.  In January 2012, the Veteran's representative clarified that the Veteran no longer wanted a hearing before a member of the Board.  Additionally, he received a VA examination for the left ankle claim in September 2009.  

There is no duty on the part of VA to provide another medical examination or a VA examination for the prostate cancer claim, because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorder in question, and further substantiating evidence suggestive of a linkage between his active service and the current disorder, if shown.  In Wells, the Federal Circuit found that "the veteran is required to show some causal connection between his disability and his military service. A disability alone is not enough."  Id. at 1384.  The Veteran has not provided such evidence and no supportive evidence has been obtained.  Here, as in Wells, the record in its whole, after due notification, advisement, and assistance to the Veteran under the VCAA, does not contain competent medical evidence to suggest that the disorder is related to service.  Indeed, the Board notes that obtaining a VA examination is unnecessary as there is otherwise sufficient medical evidence of record to make a decision.  38 U.S.C.A. § 5103A (d).  The Board further notes that the prostate cancer claim revolves around the question of Agent Orange exposure.  

In March 2012, the Veteran's representative claimed that additional development was necessary to obtain deck logs for the USS Radford and USS Carpenter to establish specific anchoring, operational and gunfire support areas.  The Board notes that with regards to both ships the RO has already researched where the Veteran served in relation to Vietnam.  The Veteran report of anchoring in Da Nang has been sufficiently studied.  The June 2009 DPRIS report specifically noted that deck logs were reviewed in regards to the USS Radford.  The July 2006 3101 print out documented that the USS Carpenter sailed in the official waters of Vietnam, but did not indicate that he ever set foot in Vietnam.  Furthermore, the Veterans Benefits Administration's list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents has been checked by the Board.  (http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm).  The Veteran himself has only contended that he sailed in the waters of the Gulf of Tonkin and has never claimed to have set foot on Vietnam.  Given the above evidence, the Board finds that sufficient development has been provided to determine the Veteran's claim.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any other additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Left Ankle Disorder Claim
 
The Veteran contends that he has had a chronic left ankle disorder since he first injured his ankle in service.  In April 2009, the Veteran reported that he had fractured his left ankle and that the dispensary had informed that that his ankle "was not broken, but smashed...Since this occuranse I have always walked favoring my L ankle."  In November 2009, he similarly reported that "Since that date I have never been able to walk correctly."
 
A February 1969 service treatment record shows that the Veteran was setting on deck cleaning when a ten pound package of welding rod fell and struck him in the left ankle. The consultant found the Veteran's ankle to be tender in the medial malleolus and to have mild swelling, but that X-ray showed that it was within normal limits.  The examiner treated him with by ordering him to soak it and wrap it in an ace wrap.  

The May 1971 separation examiner found that the Veteran's lower extremities and feet were normal.  The examiner generally found no defects or diagnoses.

Private medical records from 2007 generally document that the Veteran had been treated for a fractured left ankle.  In an October 2007 record, Dr. R.H.S. noted that the Veteran had been carrying a box on his shoulders when he tripped and fell down some stairs.  The examiner did not note a prior left ankle disorder as part of the Veteran's past medical history.  The examiner found the Veteran to have a Weber B lateral malleolus fracture of the left ankle, essentially nondisplaced with good alignment and placed the Veteran in a short-leg cast.

X-ray findings from St. Anthony's Medical Center show reports of history of pain after injury.  A September 2009 record noted that the Veteran had an equivocal dorsal talar neck avulsion and tibiotalas joint effusion.  A March 2010 X-ray report noted degenerative changes, but no fracture or dislocation.

The Veteran received a VA examination in September 2009, which included a claims file review.  The Veteran reported that a box fell on his left ankle, causing it to turn black and blue and swell with pain.  He reported that after three weeks of staying off the foot after it was wrapped and using crutches the pain and swelling had resolved.  The Veteran claimed that since his fracture he developed a limp and after his discharge he fractured his ankle three more times in 1972, 1983 and 2006.  

The September 2009 VA examiner diagnosed the Veteran with a recent sprain, left ankle with history of multiple sprains and three fractures of the left ankle with residual pain and tenderness.  The VA examiner noted the Veteran's report of a limp since the injury and the 2007 fracture.  The Veteran walked with a limp, but had a good range of motion and no edema, erythema or effusion.  There was tenderness to palpation.

The examiner found that he could not resolve the issue of whether or not the current residual pain was from the original injury in the military without resorting to mere speculation.

The Board initially finds that the Veteran is not credible in his reports of having chronic pain and a limp since his February 1969 in-service ankle injury.  The only evidence supporting the claim is in statements from the Veteran.  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board finds that the service treatment records (documenting that X-ray findings showed that the ankle was within normal limits despite the Veteran's report of an in-service fracture and a normal separation examination) and the post-service medical treatment records (documenting post-service injuries) to be consistent and credible, and weigh against the credibility of recent and unsupported contradictory statements from the Veteran.  The documentation noted above carries far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran). Such contemporaneous records are more reliable, in the Board's view, than the unsupported assertions of events now over a decade past, made in connection with his claim for monetary benefits from the government. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Specifically, the Board finds the Veteran to not be credible in any assertions that he has had pain and limped since his in-service injury and subsequently not credible.  For example, in April 2009, the Veteran reported that he had fractured his left ankle and that the dispensary had informed him that that his ankle "was not broken, but smashed...Since this occuranse I have always walked favoring my L ankle."  In the June 2009 VA Form 21-4142, the Veteran reported that in February 1969 he had a "Broken ankle".  The actual February 1969 medical record, however, reported that X-rays showed that his ankle was within normal limits.  Even before the X-ray confirmation, at most his medical provider had worried that his ankle was fractured.  There is no indication in the medical evidence that his ankle was smashed or broken.

Furthermore, the Veteran has repeatedly reported that he has not been able to walk correctly since the February 1969 injury (November 2009 statement, September 2009 VA examination).  The May 1971 separation examiner, however, specifically found his lower extremities and feet to be normal.  Furthermore, the other service treatment records of record do not include any complaints of, or treatment for, the left ankle following February 1969.  The Veteran essentially contends that he served for over two years following the 1961 injury with a limp and that he never sought treatment additionally for his limp in those two years.  Furthermore, there is no documentation of problems performing his duties during that time, although his DD 214 lists him military occupation specialty was as a carpenter.  

Indeed, during the September 2009 VA examination he reported that following treatment in service his left ankle pain and swelling had resolved, but that he also developed a limp.  Such statements do not make logical sense in that he contends that his pain resolved but he limped anyway.

Additionally, in the May 2002 private medical record, Dr. A.J.S. noted that the Veteran worked between 1976 and the present as a boiler operator and in assembly.  The Veteran's duties included removing of firebrick with hammers and bars, replacing firebrick and mortars, knocking asbestos off of pipes and working around scaffolding.  The Board does not find it to be credible that the Veteran had such a severe chronic ankle injury that he was limping in service, but was subsequently able to perform his duties in service for an additional two years then work over twenty years performing physical labor as a boiler operator.  Furthermore, Dr. A.J.S. performed a physical examination but did not note any left ankle problems, though he noted examining the Veteran's extremities.  

Given the above records and the inconsistencies and contradictions of the Veteran's statements, the Board finds that the Veteran is not credible in his statements as to chronic ankle pain or limp since his February 1969 injury.

Although the record documents that the Veteran does have a current left ankle disorder (September 2009 VA examination finding of a recent sprain with history of multiple sprains and fractures with residual pain and tenderness and September 2009 X-ray finding of equivocal dorsal talar neck avulsion and tibiotalar joint effusion), there is no medical evidence of record supporting the Veteran's contention that he has had such a disorder due to service.  

The record is silent as to any complaints of, or treatment for, left ankle disorder for decades following service.  See Maxson v. West, 12 Vet. App. 453, 459   (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability). 

The September 2009 VA examiner found that he could not resolve the issue of whether or not the current residual pain was from the original injury in the military without resorting to mere speculation. The award of benefits may not be predicated on a resort to speculation or remote possibility. 38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the Veteran held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative).  Such a finding is not sufficient to support the claim. Thus there is no competent medical opinion of record holding that it is as likely as not that the Veteran's current left ankle disorder developed in service.  

The only evidence provided supporting the claim are in statements from the Veteran himself.  Although he can provide testimony as to his own experiences and observations, the question of whether his disorder can be attributed to his in-service experiences is a medical question, requiring a medical expert.  The Veteran is not competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  38 C.F.R. § 3.159.  He does not have the requisite special medical knowledge necessary for such opinion evidence.  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

Although there is evidence that the Veteran injured his ankle in service, no chronic residuals of such injury was present in service, as shown by the normal lower extremities and feet findings of the May 1971 separation examiner.  Furthermore, the Board has found the Veteran to not be credible or competent in regards to his contentions of having ankle pain and a limp since service or an ankle disorder due to service.  Rather, the medical records do not document any ankle treatment for years following service, other than following post-service injuries years following his discharge. There is no medical evidence of record supporting the Veteran's claim.
 
As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). The Veteran's claim for service connection for a left ankle disorder is denied. 

Prostate Cancer Claim

The Veteran's contends that he developed prostate cancer from being exposed to herbicidal agents while serving aboard ships in the waters of Vietnam. 

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent (to include Agent Orange), unless there is affirmative evidence of non-exposure. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. Service in Vietnam includes service in the waters offshore, inland ("brown water") waterways or service in other locations if the conditions of service involved duty or visitation in Vietnam. 38 C.F.R. § 3.313; see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's interpretation that service in Vietnam requires that a veteran have set "foot-on-land" in Vietnam), cert. denied 129 S. Ct. 1002 (2009). 

VA regulations state that veterans who served aboard large ocean-going ships that operated in the offshore waters of the Republic of Vietnam are often referred to as 'blue water' veterans because of the blue color of the deep offshore waters. They are distinguished from 'brown water' veterans who served aboard smaller river patrol and swift boats that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of Vietnam. Brown water Navy and Coast Guard veterans receive the same presumption of herbicide exposure as veterans who served on the ground in Vietnam. VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

Service connection may be presumed for residuals of Agent Orange exposure by showing two elements. First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.313. Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service. See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  

Prostate cancer is one of the diseases that shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

To support his contention of Agent Orange exposure, in a March 2006 statement, the Veteran reported that he served "aboard two destroyers in the area of Vietnam (Tonkin Gulf)".  In an April 2006 statement, he reported that he made "2 Viet Nam service cruises, one in 68 &, one in 70.  Gun-line duty off shore on both occasions."  In January 2007 and September 2007, he reported that the USS Radford had docked in the port of Da Nang in 1968.  He also submitted a copy of a page of a book showing that in May 1969 the USS Radford "Anchored DaNang, Republic of South Vietnam".

In a November 2008 statement, he reported that "[a]fter doing three 6 month deployments to Vietnam, on gun line off shore & flight observations, I was close enough to drink the water & breathe the air that was sprayed with the Agent Orange chemical.  Also the USS Radford DD446 ...anchored in Da Nang Harbor".  

The Veteran also submitted a Board decision (dated in November 2009 for a different veteran) that granted service connection for diabetes mellitus, based on similarly claimed Agent Orange exposure from being in Da Nang Harbor.  

Based on the evidence of record, however, the Board finds that the Veteran did not serve in Vietnam.  As an initial matter, the Veteran's Form DD 214 reflects service with the Navy, and that the Veteran received the Vietnam Service Medal and the Vietnam Campaign Medal.  Such medals, however, do not establish that he set foot in-country in the Republic of Vietnam during the Vietnam Conflict.  

Additionally, in a July 2006 response to the RO's official request for information on dates of service in Vietnam, the 3101 Print response noted that the Veteran served aboard the USS Carpenter DD-825, which sailed in the official waters of Vietnam from July 1, 1970 until July 16, 1970, July 23, 1970 until August 17, 1970 and October 20, 1970 until November 7, 1970.  The findings also included that the record did not indicate that the Veteran ever set foot in Vietnam.  

In a May 2009 U.S. Army and Joint Services Records Research Center (JSRRC) 
 Memorandum, the JSSRC found no evidence that Navy or Coast Guard ships transported tactical herbicides or that ships operating off the coast of Vietnam used, stored, tested or transported tactical herbicides.  The JSSRC also could not verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.

A June 2009 Defense Personnel Records Information Retrieval System (DPRIS) report documented that deck logs from the USS Radford had been reviewed for May 1969.  Findings included that on May 29, 1969, at 0730 hours, the USS Radford anchored in Da Nang Harbor and "personnel from the Naval Advisory Group, Da Nang arrived on board with the remains of an individual to conduct a burial at sea.  At 0832 hours, the USS RADFORD got underway for the burial at sea and returned and anchored at Da Nang at 1144 hours when the Navy personnel disembarked via a landing craft.  At 1215 hours, the USS RADFORD departed Da Nang for Yankee Station...The deck logs did not reveal that any other personnel departed or arrived onboard while she was in Da Nang."

Furthermore, the Veterans Benefits Administration maintains a list of ships associated with service in Vietnam and exposure to herbicide agents.  (http://vbaw.vba.va.gov/bl/21/rating/docs/shiplist.doc).  A review of the Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents list reveals that neither the USS Carpenter nor the USS Radford has been found to have had exposure to herbicide agents.  

Furthermore, service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the RVN coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides, unless the Veteran served as a coxswain aboard ship and reports going ashore during anchorage.  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Part 28.h.  As such, the USS Radford's documented anchoring in Da Nang should be considered as blue water service and thus should not receive the same presumption of herbicide exposure as veterans who served on the ground in Vietnam. 

Overall, the evidence shows that the Veteran served on the USS Carpenter and the USS Radford in waters off the shore of Vietnam.  Neither vessel is recognized as having operated primarily or exclusively on the inland "brown water" waterways of Vietnam or that either ship was a large "blue water" vessel that operated temporarily on the inland waterways or docked to the shore.  

Indeed, the Board further notes that the Veteran himself has not claimed to have stepped foot in Vietnam, but rather to have served on ships off the coast of Vietnam.  The DPRIS report similarly indicates that the Veteran did not have the opportunity to leave the ship given the time frames involved with the anchoring.  It also documented that only the personnel that had come from Vietnam to the ship when it anchored returned to Vietnam prior to the USS Radford leaving the waters of Vietnam.  The 3101 Print response similarly noted that the USS Carpenter sailed in the official waters of Vietnam, but did not report that the ship ever docked in Vietnam.  Such service similarly constitutes blue water service that does not warrant a presumption of herbicide exposure.

As to the Board decision (for a different veteran's claim) submitted by the Veteran to support his claim of herbicide exposure, the regulations make clear that decisions of the Board are not binding as to other Veterans.  Previously issued Board decisions will be considered binding only with regard to the specific case decided. 38 C.F.R. § 20.1303.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to one another, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  Id.

There is, thus, no presumption of herbicide exposure and the Veteran is not entitled to presumptive service connection for prostate cancer on the basis of herbicide exposure in Vietnam. See 38 U.S.C.A. § 1116(f) ; 38 C.F.R. §§ 3.307, 3.309. 

However, even when a veteran is found to not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis. See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

In this regard, the Veteran does not contend, nor does the record reflect that he was diagnosed with prostate cancer during service. Rather, the service treatment records do not document any complaints of, or treatment for, the prostate cancer.  There is a January 1970 finding of prostatitis, but that appears to have been an acute and transitory prostate infection.  The May 1971 separation examiner found the Veteran's genitourinary system to be normal.  

The medical documentation regarding prostate cancer documents that it developed decades after the May 1971 separation from service.  A February 2006 private medical record documents that the Veteran had a diagnosis of prostate cancer.  In April 2007, a VA examiner noted that that the Veteran had been diagnosed with prostate cancer in 2004, underwent a prostatectomy and has not had a recurrence of prostate cancer since that time.  The examiner found the Veteran to have chronic residuals of prostate cancer.  

The Board further notes that in an October 2007 private medical record, Dr. R.H.S. noted that the Veteran had a family history of prostate cancer.

None of the medical evidence includes medical evidence finding that the Veteran's prostate cancer developed in service.  Indeed, the Veteran reported to his April 2007 VA examiner that it was first diagnosed in 2004, several decades following his discharge from service.  Additionally, there is no medical opinion evidence finding that there is a nexus between the Veteran's prostate cancer and service.  Neither the Veteran nor his representative has presented or identified any such medical evidence or opinion. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). The Veteran's claim for service connection for prostate cancer is denied. 


ORDER

Service connection for a left ankle disorder is denied.

Service connection for prostate cancer, including as due to claimed Agent Orange exposure, is denied.


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


